Case 0:19-cv-60108-RAR Document 111 Entered on FLSD Docket 04/24/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-60108-RUIZ/STRAUSS

  ANDREW THOMPSON,

         Plaintiff,
  v.

  BRANCH BANKING &
  TRUST COMPANY,

         Defendant.
                                          /

         ORDER GRANTING MOTION FOR LEAVE TO AMEND AND PERMITTING
       LIMITED SUPPLEMENTAL SUMMARY JUDGMENT BRIEFING ON AMENDED
               AFFIRMATIVE DEFENSE OF PRIOR EXPRESS CONSENT

         THIS MATTER came before the Court upon Defendant’s Unopposed Motion for Leave to

  Amend its Answer and Affirmative Defenses to Plaintiff’s Second Amended Complaint

  (“Motion”) [DE 110]. The Motion is before the undersigned pursuant to the Order of Referral to

  Magistrate Judge [DE 88], which referred this case to the undersigned 1 for rulings on all pre-trial,

  non-dispositive matters and for the issuance of a Report and Recommendation on any dispositive

  matters. The undersigned has reviewed the Motion and the record in this case. Pursuant to the

  Motion, Defendant seeks leave to amend its affirmative defenses to add a defense of prior express

  consent. The undersigned held a summary judgment hearing in this case on April 23, 2020. At

  that hearing, Plaintiff stated he had no opposition to Defendant being granted leave solely to add

  the defense of prior express consent.




  1
   This case was referred to Magistrate Judge Barry S. Seltzer (and his successor judge). The
  undersigned is Judge Seltzer’s successor judge (see DE 101).
Case 0:19-cv-60108-RAR Document 111 Entered on FLSD Docket 04/24/2020 Page 2 of 5



         As a preliminary matter, before the Court can address whether leave to amend is proper

  under Federal Rule of Civil Procedure 15, the Court must address whether amendment is proper

  at this stage under Federal Rule of Civil Procedure 16, as the deadline to amend pleadings passed

  several months ago. See Lamothe v. Bal Harbour 101 Condo. Ass’n, Inc., 316 F. App’x 844, 846

  (11th Cir. 2008) (“If a motion for leave to amend is filed after the deadline set in a scheduling

  order issued pursuant to Rule 16 of the Federal Rules of Civil Procedure, the motion is governed

  first by Rule 16(b).” (citing Smith v. Sch. Bd. of Orange Cnty., 487 F.3d 1361, 1366-67 (11th

  Cir.2007))). Under Rule 16, “where a party’s motion to amend is filed after the deadline for such

  motions, as delineated in the court’s scheduling order, the party must show good cause why leave

  to amend” is warranted. Smith, 487 F.3d at 1366. The Court finds that good cause exists to grant

  the Motion considering the limited nature of the amendment (on an issue the parties have already

  addressed in their summary judgment briefs) and Plaintiff’s non-opposition. However, the Court

  notes that the result may be different if the Motion were opposed or if the requested amendments

  were more extensive (without further justification being provided). Nonetheless, as the Court finds

  good cause, the Court will turn to Rule 15.

         Under Rule 15, a “court should freely give leave [to amend] when justice so requires.”

  Fed. R. Civ. P. 15(a)(2). Courts consider several factors when ruling a motion for leave to amend

  including “undue delay, bad faith or dilatory motive . . ., repeated failure to cure deficiencies by

  amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

  the amendment, [and] futility of amendment.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340

  (11th Cir. 2014) (quoting Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc.,

  556 F.3d 1232, 1241 (11th Cir. 2009)). See also Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.

  2001) (“A district court need not, however, allow an amendment (1) where there has been undue



                                                   2
Case 0:19-cv-60108-RAR Document 111 Entered on FLSD Docket 04/24/2020 Page 3 of 5



  delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by amendments previously

  allowed; (2) where allowing amendment would cause undue prejudice to the opposing party; or

  (3) where amendment would be futile.” (citing Foman v. Davis, 371 U.S. 178, 182 (1962))).

         The Court finds no bad faith or dilatory motive and notes that Defendant promptly filed

  the Motion following the April 23, 2020 hearing. In addition, Defendant has not exhibited any

  repeated failure to cure deficiencies. In fact, this is the first time Defendant has sought leave to

  amend its affirmative defenses in this case. Plaintiff, however, previously amended his Complaint

  on two occasions.

         Moreover, the Court finds that allowing amendment will not result in any undue prejudice

  to Plaintiff. First, as Plaintiff stated at the April 23, 2020 hearing, he does not oppose Defendant’s

  request for leave to amend. Second, this case was previously removed from the trial docket (see

  DE 97), and trial has not been rescheduled at this time. Third, Defendant is merely seeking leave

  to add a single affirmative defense. Although the pending summary judgment motions have been

  fully briefed, the briefing already addresses the subject of prior express consent, which is the topic

  of the affirmative defense that Defendant is seeking leave to add. Significantly, it is no surprise

  that consent is an important issue in this case, both because it is an express component of the

  relevant statute, 47 U.S.C. § 227, and because the parties have addressed it in their summary

  judgment briefing. As the parties have already briefed the issue of prior express consent, it is not

  as if the requested amendment is injecting a new issue into this case. Therefore, allowing the

  requested amendment is unlikely to result in any significant delay in this case. Furthermore, the

  Court will provide Plaintiff with an additional opportunity to address the new defense. See infra

  No. 3 (permitting Plaintiff to file a summary judgment supplement related to Defendant’s new

  affirmative defense).



                                                    3
Case 0:19-cv-60108-RAR Document 111 Entered on FLSD Docket 04/24/2020 Page 4 of 5



         Additionally, amendment is not futile. That is because a defendant may defeat a claim

  under the Telephone Consumer Protection Act (TCPA) by “demonstrat[ing], by way of affirmative

  defense, that it placed [the] calls [at issue] with the prior express consent of the called party.”

  Jones v. Ocwen Loan Servicing, LLC, No. 0:16-CV-62967-WPD, 2018 WL 2021291, at *2 (S.D.

  Fla. Jan. 29, 2018) (citation omitted). See also Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d

  1037, 1044 (9th Cir. 2017) (“[P]rior express consent is a complete defense to [a] TCPA claim.”

  (citation omitted)).2

         For the foregoing reasons, it is ORDERED and ADJUDGED that:

         1.      The Motion [DE 110] is GRANTED.

         2.      On or before April 27, 2020, Defendant shall separately file its Amended Answer

  and Affirmative Defenses in accordance with Local Rule 15.1.

         3.      Plaintiff may file a summary judgment supplement limited to the issue of

  Defendant’s new affirmative defense (prior express consent) no later than May 1, 2020. If Plaintiff

  files such a supplement, it shall be no more than four (4) double-spaced pages.

         4.      If Plaintiff files the aforementioned supplement, Defendant may file a response of

  no more than four (4) double-spaced pages on or before May 5, 2020. If Defendant does not intend

  to file a response to any supplement Plaintiff files, Defendant shall file a simple notice, on or before

  May 4, 2020, to notify the Court that it will not be filing a response.




  2
    The Eleventh Circuit disagreed with a conclusion that the Ninth Circuit reached on a different
  issue in Van Patten. See Salcedo v. Hanna, 936 F.3d 1162, 1168-72 (11th Cir. 2019). But, like
  the Ninth Circuit, the Eleventh Circuit has recognized that prior express consent is an affirmative
  defense to a TCPA claim. See Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1304-
  05 (11th Cir. 2015) (recognizing that prior express consent is “an affirmative defense to a claim
  under the TCPA”).
                                                     4
Case 0:19-cv-60108-RAR Document 111 Entered on FLSD Docket 04/24/2020 Page 5 of 5



        DONE AND ORDERED in Fort Lauderdale, Florida on this 24th day of April 2020.




  Copies furnished via CM/ECF to:

  Counsel of Record

  Andrew Thompson




                                            5
